              Case 3:20-cr-00266-JST Document 66 Filed 06/29/21 Page 1 of 3



 1   MOEEL LAH FAKHOURY LLP
     Hanni M. Fakhoury (State Bar No. 252629)
 2   1300 Clay Street, Suite 600
     Oakland, CA 94612
 3   Telephone: (510) 637-3500
     Email:       hanni@mlf-llp.com
 4

 5   Attorneys for Michael Rothenberg

 6

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                            OAKLAND DIVISION
10

11    UNITED STATES OF AMERICA,                               Case No.: 3:20-CR-00266-JST

12                    Plaintiff,                              STIPULATION AND [PROPOSED]
                                                              ORDER SETTING BRIEFING
13            v.                                              SCHEDULE, RESETTING MOTION
                                                              HEARING AND EXCLUDING TIME
14    MICHAEL ROTHENBERG,                                     UNDER THE SPEEDY TRIAL ACT
15                    Defendant.                              Hearing Date:    October 1, 2021
16                                                            Hearing Time:    9:30 a.m.

17         At the June 11, 2021 status conference, the parties agreed to meet and confer regarding the

18   setting of a briefing schedule on certain pretrial motions Mr. Rothenberg intends to file, and the Court

19   set a status conference on October 1, 2021 at 9:30 a.m., excluding time under the Speedy Trial Act

20   through that day. See Dkt. 56, 58. The parties have met and conferred and have reached the following

21   agreement.

22         Mr. Rothenberg will first file a motion for intradistrict transfer. The parties have agreed to the

23   following briefing schedule on that motion:

24             •   Defense motion due July 2, 2021

25             •   Government opposition due July 23, 2021

26             •   Defense reply due July 30, 2021

27             •   Motion hearing on request for intradistrict transfer August 6, 2021 August 13, 2021

28         Mr. Rothenberg will then file additional motions under the following agreed upon schedule:

     STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE, RESETTING STATUS HEARING AND EXCLUDING TIME
     United States v. Rothenberg, 3:20-CR-00266-JST
                                                          1
               Case 3:20-cr-00266-JST Document 66 Filed 06/29/21 Page 2 of 3



 1             •    Defense motions due August 13, 2021
 2             •    Government oppositions due September 10, 2021
 3             •    Defense replies due September 24, 2021
 4             •    Motion hearing on October 8, 2021
 5         The parties jointly request the motion hearing set on October 1, 2021 be reset to October 8,
 6   2021 because undersigned defense counsel will be out of the district and unavailable on the originally
 7   set October 1 hearing date.
 8          Finally, because the parties are requesting the hearing date be reset to October 8, the parties
 9   jointly agree that time should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and
10   (B)(iv), through that date to allow for effective preparation of counsel taking into account the
11   exercise of due diligence.
12

13                                                            IT IS SO STIPULATED.

14
      Dated:       June 29, 2021                              MOEEL LAH FAKHOURY LLP
15
                                                                       /S
16
                                                              HANNI M. FAKHOURY
17                                                            Attorneys for Michael Rothenberg

18
      Dated:       June 29, 2021                              STEPHANIE M. HINDS
19                                                            Acting United States Attorney
                                                              Northern District of California
20
                                                                        /S
21                                                            KYLE F. WALDINGER
                                                              NICHOLAS J. WALSH
22                                                            Assistant United States Attorneys
23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE, RESETTING STATUS HEARING AND EXCLUDING TIME
     United States v. Rothenberg, 3:20-CR-00266-JST
                                                          2
                Case 3:20-cr-00266-JST Document 66 Filed 06/29/21 Page 3 of 3



 1                                           [PROPOSED] ORDER
 2         Based on the reasons provided in the stipulation of the parties above, the Court hereby
 3   ORDERS the following:
 4         1.      The following schedule applies to Mr. Rothenberg’s motion for intradistrict transfer:
 5                     a. Defense motion due July 2, 2021;
 6                     b. Government opposition due July 23, 2021;
 7                     c. Defense reply due July 30, 2021; and
 8                     d. A hearing on the motion will be set August 6, 2021 August 13, 2021 at 9:30
                          a.m.
 9
           2.      The following schedule applies to additional motions Mr. Rothenberg intends to file:
10

11                     a. Defense motions due August 13, 2021;

12                     b. Government oppositions due September 10, 2021; and

13                     c. Defense replies due September 24, 2021.

14         3.      The motion hearing set for October 1, 2021 is reset to October 8, 2021 at 9:30 a.m.;

15         4.      Time is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv),

16                 from October 1, 2021 through October 8, 2021 because:

17                     a. a voluminous amount of discovery has been produced by the government;

18                     b. the defendant and defense counsel need additional time to discuss the case, the

19                         evidence and prepare pretrial motions;

20                     c. these tasks are necessary for the defense preparation of the case, and the failure

21                         to grant the requested continuance would unreasonably deny counsel for

22                         defendant the reasonable time necessary for effective preparation, taking into

23                         account the exercise of due diligence; and

24                     d. the ends of justice served by this continuance outweigh the best interest of the

25                         public and the defendant in a speedy trial.

26         IT IS SO ORDERED.

27
     DATED:June 29, 2021                                  ____________________________________
28                                                        HONORABLE JON S. TIGAR
                                                          United States District Judge
     [PROPOSED] ORDER SETTING BRIEFING SCHEDULE, RESETTING STATUS HEARING AND EXCLUDING TIME
     United States v. Rothenberg, 3:20-CR-00266-JST
                                                          1
